*543ORDER
PER CURIAM!:
This is an original proceeding wherein relator by affidavit seeks leave to file for a writ of habeas corpus.
The affidavit contains no statement of facts, not even reference to the district court wherein relator was convicted, whether or not an appeal has been taken, what postconviction proceedings were had, if any, whether relator was represented by counsel, nor any reference to the situation which brings about the application here.
No permission is required to file a petition for a writ of habeas corpus in this Court, but such application must contain a statement of the facts and the alleged violations of rights charged, none of which appears in the affidavit herein filed.
For these reasons the application is denied.